United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2901
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Kobyashi Jones,                          *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 27, 2008
                                 Filed: December 4, 2008
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Kobyashi Jones pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). He was sentenced to 180 months’ imprisonment
as an armed career criminal under 18 U.S.C. § 924(e) after the district court found that
Jones had three prior violent felonies, one for committing the Missouri offense of
tampering in the first degree based upon his conduct in operating a vehicle without the
owner’s consent. See United States v. Jones, 224 Fed. Appx. 548 (8th Cir. 2007).
Following our affirmance of Jones’s sentence, the United States Supreme Court
granted Jones’s petition for certiorari, vacated our judgment, and remanded the case
for further consideration in light of Begay v. United States, 128 S. Ct. 1581 (2008).
See Jones v. United States, 128 S. Ct. 2047 (2008).
       We recently held that the Missouri crime of tampering does not qualify as a
“crime of violence” for purposes of U.S. Sentencing Guideline § 2K2.1(a)(2), United
States v. Williams, 537 F.3d 969, 974-75 (8th Cir. 2008), a term we recognize as
synonymous with the term “violent felony” for purposes of the Armed Career
Criminal Act, see United States v. Johnson, 417 F.3d 990, 996 (8th Cir. 2007) (“The
statutory definition of ‘violent felony’ is viewed as interchangeable with the
guidelines definition of ‘crime of violence.’”).

       Based on the holding in Williams, we vacate Jones’s sentence and remand the
case to the district court for resentencing.
                         ______________________________




                                        -2-